DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-092981, filed on 5/28/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a))(1)/(2) as being anticipated by Yamada (US 2016/0380283 A1).
	Regarding Claim 1, Yamada discloses a fuel cell system 100 [pars. 0022-26] comprising:
a fuel cell 20;
a first temperature sensor (temperature measurement unit 76) configured to acquire a first temperature TFC that is a temperature of the fuel cell;
a plurality of accessories (e.g., air compressor 32 and hydrogen pump 64) that is used to operate the fuel cell;
a second temperature sensor (pump temperature measurement unit 64t) configured to acquire a second temperature TAM that is a temperature of at least any one of the plurality of accessories (e.g., the hydrogen pump); and
a controller 10 configured to perform control on the plurality of accessories to execute a warming-up operation of the fuel cell,
wherein the controller is configured to execute the warming-up operation when any of a first condition that the first temperature is lower than a predetermined first threshold temperature (i.e., when TFC is lower than a first temperature Tf1, a quick warm-up operation starts)  and a second condition that the first temperature is equal to or higher than the first threshold temperature (i.e., when TFC is greater than Tf1) and the second temperature is lower than a predetermined second threshold temperature (i.e., when TAM is greater than Ta, a standard warm-up operation starts) is satisfied [pars. 0043-45,0053-57; Figs. 1-3].
	Regarding Claim 2, Yamada discloses wherein the second temperature is a temperature of an accessory that shows a temperature lower than the temperature of the fuel cell in a period during which the fuel cell system is stopped, among the plurality of accessories [pars. 0043,0045].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied to claim 1 above, and further in view of Bono (US 2009/0317678 A1).
Regarding Claim 3, Yamada fails to disclose wherein the plurality of accessories include an intercooler configured to cool cathode gas that is supplied to a cathode of the fuel cell, and the second temperature is a temperature of the intercooler.  However, Bono, from the same field of endeavor, discloses a fuel cell system comprising an intercooler 24 configured to cool cathode gas exiting compressor 18 and supplied to a cathode of the fuel cell 12 and a temperature sensor 26 to detect an exit-side air temperature [Bono – par. 0027; Fig. 1].  Yamada discloses an air compressor 32 for supplying air to the cathode and further teaches that the second temperature may be obtain from any other auxiliary machine other than the hydrogen pump (e.g., pressure regulator 43) in order to prevent the auxiliary machine from being frozen [Yamada – pars. 0027,0081; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the system of Yamada wherein the plurality of accessories include an intercooler configured to cool cathode gas that is supplied to a cathode of the fuel cell by the air compressor, and the second temperature is a temperature of the intercooler to suppress the intercooler from being frozen .
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied to claim 1 above, and further in view of Miyazaki (US 2020/0388862 A1).
	Regarding Claim 4, Yamada discloses wherein the controller is configured to execute the warming-up operation after performing control on the plurality of accessories to execute anode gas filling processing of filling an anode of the fuel cell with anode gas when the first condition is satisfied {That is, Yamada teaches supplying reactive gases including oxidizing gas and fuel gas for the warm-up operation} [par. 0053].  
	Yamada fails to teach wherein the controller is configured to execute the warming-up operation without executing the anode gas filling processing when the second condition is satisfied.  However, it is well-known in the art to employ various different processes for performing a warming-up operation of a fuel cell stack.  For example, Miyazaki, from the same field of endeavor, discloses a fuel cell system in which the fuel cell 10 is warmed up using air warmed up by an air heat exchanger 14, as an alternative to using fuel gas [Miyazaki – pars. 0063-67; Fig 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Miyazaki to have modified the system of Yamada, wherein the controller is configured to execute the warming-up operation without executing the anode gas filling processing when the second condition is satisfied as a well-known alternative in the art to using fuel gas.
	Regarding Claim 5, Yamada fails to explicitly disclose wherein the controller is configured to, when temperatures of two or more accessories among the plurality of accessories are acquired as the second temperature to execute the warming-up operation, determine whether or not to end the warming-up operation using the temperatures of the two or more accessories.  However, Yamada teaches that the second temperature may be obtain from any other auxiliary machine other than the hydrogen pump (e.g., pressure regulator 43) in order to prevent the auxiliary machine from being frozen [Yamada – par. 0081].  Further, Miyazaki, from the same field of endeavor, discloses a fuel cell system in which the controller uses the temperatures of an evaporator, air at the air electrode inlet, and optionally, air at the air electrode outlet and fuel gas passage in order to determine whether or not to execute or to end the warming-up operation of the fuel cell [Miyazaki – pars. 0042,0056; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Miyazaki to have modified the system of Yamada wherein the controller is configured to, when temperatures of two or more accessories among the plurality of accessories are acquired as the second temperature to execute the warming-up operation, determine whether or not to end the warming-up operation using the temperatures of the two or more accessories, as a well-known configuration in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724